905 F.2d 1538
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cleophus JONES, Petitioner-Appellant,v.Terry L. MORRIS, Supt., Respondent-Appellee.
No. 89-3797.
United States Court of Appeals, Sixth Circuit.
June 20, 1990.

Before MERRITT, Chief Judge, KEITH and NATHANIEL R. JONES, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Cleophus Jones, an Ohio prisoner, filed a petition for habeas corpus relief under 28 U.S.C. Sec. 2254 in which he attacked the constitutionality of a 1981 aggravated murder conviction.  The magistrate to whom the case was referred recommended that the petition be denied.  The district court adopted the recommendation over petitioner's objections and this appeal followed.  The parties have briefed the issues, Jones proceeding without counsel.


3
Upon consideration, we find that the district court's decision is supported by the record and the law.  We have reviewed the transcript of Jones's guilty plea that he now claims was not given voluntarily.  We find that the plea represented a voluntary and intelligent choice from among the alternatives available to Jones.   North Carolina v. Alford, 400 U.S. 25, 31 (1970).  The failure to advise petitioner specifically of his right to compel the attendance of witnesses in his behalf did not render the plea or conviction constitutionally infirm.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.